DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 
Status of Claims
Claims 1-2, 4-9, 11-16, 18-22, and 24 of US Application No. 16/418,376 are currently pending and have been examined. Applicant amended claims 1, 8, 15, and 21-22, canceled claim 23, and added claim 24. Applicant previously canceled claims 3, 10, and 17.

	
Response to Arguments
Applicant's arguments, see REMARKS, FILED 27 January 2022, regarding the rejections of claims 1-2, 4-9, 11-16, 18-22 under 35 USC § 101 have been fully considered but they are not persuasive. 
Applicant argues that 1) the claims do not recite a judicial exception, 2) that the abstract idea is integrated into a practical application, and 3) the claims amount to significantly more than the judicial exception. 

Examiner response: Claims do not recite a judicial exception
	Claims 1, 8, and 15 recite “determining . . . a route for a vehicle based on a location of the vehicle and a destination of the vehicle” and “updating the route for the vehicle based on at least one of the one or more tiles”, which Examiner has identified as capable of being performed mentally or with the aid of pen and paper. Any person with knowledge of potential routes between a current location and a desired location may mentally determine which particular route to take to a destination (e.g., Today I will take the most direct route to work instead of the scenic route). People were performing this route determination mentally long before navigation devices existed. After mentally determining a route, a person that receives traffic information related to the route may mentally determine to change the route (e.g., I will take the scenic route instead because traffic is heavy on the direct route). Clearly, the claim limitations, as currently drafted, may be practically performed mentally.
Applicant submits that the determination of a route is non-trivial and may consider any one or more of a distance, travel time, traffic avoidance and/or the like. See Applicant's publication paragraph [0055]. Applicant discloses the consideration of multiple routes such that multiple routes may be determined and included in a route tree. Id. Further, each tile containing traffic information along the route tree is dynamic such that it reflects the traffic information valid for a particular time period. See Applicant's publication paragraph [0044]. The selection of a particular route from amongst the multiple routes included in the route tree would LEGALO2/40557225v1be an undue burden for a human mind, as this would require a user to consider tile information for each route from amongst the multiple routes within a time period such that the traffic information is still valid.  
	The Examiner has considered such arguments, but respectfully submits that the claim limitations, as currently presented, do not have to be interpreted as narrowly as argued by applicant.  The claims recite “determining a route for a vehicle based on a location of a vehicle and a destination of the vehicle”.  Even if such a determination takes into account distance, travel time, traffic avoidance and the like, a person, either in the mind or using a pen and paper, could make such a determination.  A person can mentally determine which route to take based on such considerations.  Each tile containing traffic information along the route tree being dynamic and only valid for a particular time does not take such a determination out of the mental processes grouping.  Initially, the examiner notes that the dynamic nature of the tiles is not included in the claims as presented.  Moreover, the receiving of the one or more tiles is mere data gathering, and as such no matter when or how often such traffic information/tiles are collected/received, does not mean that a person could not look at such information and make a mental determination using such information.  

Examiner response: the abstract idea is integrated into a practical application
	Examiner notes that even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101. Applicant argues that the claim limitations “updating the route for the vehicle based on at least one of the one or more tiles” and/or “causing the updated route to be provided to a navigation application associated with the vehicle” integrate the judicial exception into a practical application. However, updating the route is one of the identified judicial exceptions and is not an identified additional element. As such, this claim limitation does not integrate the judicial exception into a practical application. The newly-added limitation “causing the updated route to be provided to a navigation application associated with the vehicle” is outputting data. Outputting data is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Outputting the result of the judicial exception to a navigation application does not integrate the judicial exception into a practical application of that exception.

Examiner response: the claims amount to significantly more than the judicial exception
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include 1) adding insignificant extra-solution activity to the judicial exception and 2) simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. See MPEP 2106.05(I)(A). Further, if the additional element (or combination of [additional] elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. See MPEP 2106.05(d). 
In the instant claims, the additional elements, are insignificant extra-solution activity. The additional elements that are identified as extra-solution activity are also generic computer functions performed by a generic computer. Finally, the additional elements, individually and in combination, are well-understood, routine and conventional in the field. The claims recite “causing transmission of a request for one or more tiles containing traffic information along a route tree, wherein the route tree includes a collection of links considered during determination of the route by the graph search including links that are not included in the route”, “receiving the one or more tiles that contain traffic information along the route tree, wherein the one or more received tiles includes one or more tiles associated with links considered during determination of the route but not included within the route”, and “causing the updated route to be provided to a navigation application associated with the vehicle”. Data gathering and outputting are both extra-solution activity, which do not integrate the judicial exception into a practical application of that exception. Transmitting a request for tiles (i.e., a request for data) containing traffic information and receiving tiles containing traffic information (i.e., receiving data) are both data gathering. Causing the updated route to be provided to a navigation application, given its broadest reasonable interpretation, includes outputting (e.g., transmitting) data. Receiving and transmitting data over a network are examples of generic computer functions. Therefore, these additional elements are both extra-solution activity and generic computer functions. Individually, each of these additional elements is a generic computer function, which are all well-understood, routine and conventional in the field. First, these additional. Second, the arrangement of these elements is conventional. Requesting data, receiving the requested data, and outputting a result achieved by using the  received data is a conventional arrangement.

	Based on the above, Examiner maintains that the claims as currently presented to not overcome the rejection under 35 USC 101. 

The previous rejections of claims 1-2, 4-9, 11-16 and 18-20 under 35 USC § 102 are withdrawn in consideration of the amended claims. However, new claim rejections for claims 1-2, 4-9, 11-16 and 18-20 under 35 USC § 103 in view of Schunder et al. (US 2013/033206”) and Abraham et al. (US 2011/0295497 A1) are set forth below. All of Applicant’s arguments related to Roff are moot, as Roff is not used in the new § 103 rejection. Applicant’s arguments related to Schunder are addressed in the new rejection under § 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 7, 9-11, 13-16, 18-22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “determining, using a graph search, a route for a vehicle based on a location of the vehicle and a destination of the vehicle” and “updating the route for the vehicle based on at least one of the one or more tiles”.  Independent claims 8 and 15 recite substantially similar limitations. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person determining a route to take based on a known destination and looking at data collected and updating or changing the route based on the collected data. The mere nominal recitation (in claims 8 and 15) that the various steps are being executed by a processor does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   Therefore, these limitations are abstract ideas and claims 1, 8, and 15 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “causing transmission of a request for one or more tiles containing traffic information along a route tree, wherein the route tree includes a collection of links considered during determination of the route by the graph search including links that are not included in the route” and “receiving the one or more tiles that contain traffic information along the route tree, wherein the one or more received tiles includes one or more tiles associated with links considered during determination of the route but not included within the route”. Claims 8 and 15 recite similar limitations. Data gathering is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Transmitting a request for tiles containing traffic information and receiving tiles containing traffic information is data gathering. Claim 8 recites the additional element “at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to”. The processor is recited at a high level of generality and represents a generic computer. This additional element uses a computer as a tool to perform the abstract idea, which does not integrate the judicial exception into a practical application of that exception. Claim 15 recites the additional element “computer program product for determining route guidance with traffic, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions configured to”. This additional element is computer code stored on medium, where the computer code is instructions to perform the abstract idea. This is merely instructions to implement the abstract idea on a computer, which does not integrate the judicial exception into a practical application of that exception. Therefore, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As indicated above, the processor, storage medium and program code instructions represent a generic computer. Using a generic computer to perform the abstract idea does not amount to significantly more than the judicial exception. The additional elements causing transmission of a request for tiles and receiving the tiles are generic computing functions, i.e., receiving or transmitting data over a network, performed by a generic computer which do not amount to significantly more than the judicial exception.  Therefore, claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	
Dependent claims 2, 4-7, 9, 11-14, 16, 18-22, and 24 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  For example, in claim 4, the causing a display of the route is mere post solution activity.  The Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schunder et al. (US 2013/0332069 A1, “Schunder”) in view of Abraham et al. (US 2011/0295497 A1, “Abraham”).

With respect to claim 1, Schunder discloses system for advanced map information delivery, processing, and updating and teaches:
at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to: 
determine, [ ], a route for a vehicle based on a location of the vehicle and a destination of the vehicle (once a user enters a destination and the system determines a current location of the vehicle, a calculation can be made to determine which roads are recommended for travel to define a route, i.e., the recommended route – see at least ¶ [0138]-[0139]);
cause transmission of a request for one or more tiles containing traffic information along a route tree (downloading/updating of required tiles – see at least ¶ [0139]; system can determine that tile updates are needed and pull updates from a remote server – see at least ¶ [0142]; Given its broadest reasonable interpretation, this limitation only requires transmitting a request for a single tile containing information along a route tree. If the route tree includes a collection of links considered during determination of the route, then all links that are included in the determined route are part of the route tree. Requesting a single tile, including a tile for a link that is included as part of the determined route, reads on the claim.), wherein the route tree includes a collection of links considered during determination of the route [ ] (recommended route – see at least ¶ [0138]-[0139]; i.e., all links that are included in the determined route were considered and are, therefore, part of the route tree); 3 of 18Appl. No.: 16/418,376 Amdt. dated January 27, 2022 Attorney Docket No.: 064359/530380 Reply to Office Action of September 27, 2021 
receive the one or more tiles that contain traffic information along the route tree (downloading/updating of tiles – see at least ¶ [0139]; tile data may include traffic pattern data – see at least ¶ [0066]-[0070]), wherein the one or more received tiles includes one or more tiles associated with links [ ] not included within the route (data requested for download includes data for roads within some tolerance of distance from the recommended route – see at least ¶ [0138]; i.e., tiles for links not part of the determined route but for links within the tolerance distance will be downloaded); 
update the route for the vehicle based on at least one of the one or more tiles (once all tiles are updated, the system applies the tile data to the determined route to find the fastest route, or other optimization – see at least Fig. 4 and ¶ [0180]); and 
cause the updated route to be provided to a navigation application associated with the vehicle (the route matching the desired criteria is presented to the user – see at least Fig. 4 and ¶ [0180]; output may be made to a vehicle navigation device 60 – see at least Fig. 1 and ¶ [0036]).

Schunder discloses using conventional methods of route determination (¶ [0177]). However, Schunder fails to teach determining the route using a graph search.

However, Abraham discloses determining routes and teaches:
determining, using a graph search, the route (computing an optimal route using Dijstra’s method – see at least ¶ [0021]; a Dijkstra algorithm finds the shortest path between nodes in a graph, which represent a road network – see animated figure and explanation at Wikipedia at https://en.wikipedia.org/wiki/Dijkstra%27s_algorithm);
wherein the route tree includes a collection of links considered during determination of the route using the graph search including links that are not included in the route (A Dijkstra algorithm finds a shortest route by evaluating the distance between adjacent nodes, i.e., links, in a road network. A node having a higher distance to the next node is eliminated. Each node and corresponding link distance is evaluated until the shortest path is identified. The Dijkstra algorithm results in a collection of links that have been evaluated to determine the shortest path, where some of the evaluated links are part of the shortest path and some of the links are not part of the shortest path. See Wikipedia.)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for advanced map information delivery, processing, and updating of Schunder to determine routes using a conventional method such as a Dijkstra algorithm, as taught by Abraham, to determine an optimal route between a destination and start location (Abraham at ¶ [0019], [0021]).

The combination of Schunder and Abraham teaches: 
cause transmission of a request for one or more tiles containing traffic information along a route tree (downloading/updating of required tiles – Schunder ¶ [0139]; system can determine that tile updates are needed and pull updates from a remote server – Schunder at ¶ [0142]), wherein the route tree includes a collection of links considered during determination of the route but not included within the route (computing an optimal route using Dijkstra’s method – Abraham at ¶ [0021]; Routing using a Dijkstra algorithm results in a collection of links that have been evaluated to determine the shortest path, where some of the evaluated links are included as part of the shortest path and some of the links are not included as part of the shortest path.); and
receive the one or more tiles that contain traffic information along the route tree (downloading/updating of tiles – Schunder at ¶ [0139]; tile data may include traffic pattern data – Schunder at ¶ [0066]-[0070]), wherein the one or more received tiles includes one or more tiles associated with links considered during determination of the route but not included within the route (user may stray from the determined route such that additional data for roads within a tolerance distance of the determined route may be needed – Schunder at ¶ [0138]; In other words, tiles associated with roads/links not included within the determined route may be downloaded if they are within the distance tolerance of the determined route. These links not included within the determined route but within a distance tolerance of the main route will include links considered in the Dijkstra algorithm of Abraham in determining the shortest route.).

Regarding claim 2, Schunder further teaches: 
determining whether the traffic information provided by the one or more tiles covers the entire route tree (once a list of tiles has been determined, each tile along the route is checked for to see if an updated tile is necessary – see at least Fig. 4 and ¶ [0178]); 
in an instance in which the traffic information provided by the one or more tiles fails to cover the entire route tree, causing a request for one or more additional tiles containing traffic information to be transmitted (if a new version of the tile is available, then the tile is updated until no more tiles for checking remain – see at least Fig. 4 and ¶ [0179]-[0180]; system can determine that updates are needed and pull updates form a remote server – see at least ¶ [0142]); 
receiving the one or more additional tiles that contain traffic information along the route tree (if a new version of the tile is available, then the tile is updated until no more tiles for checking remain – see at least Fig. 4 and ¶ [0179]-[0180]); and 
updating the route based on the one or more additional tiles (once all tiles are updated, the system applies the tile data to the determined route to find the fastest route, or other optimization – see at least Fig. 4 and ¶ [0180]).  

Regarding claim 4, Schunder further teaches:
causing a display of the route (the route matching the desired criteria is presented to the user – see at least Fig. 4 and ¶ [0180]; output may be made to a vehicle navigation device 60 – see at least Fig. 1 and ¶ [0036]).  

Regarding claim 5, Schunder further teaches:
LEGAL02/38461536v4determining the one or more tiles fails to include traffic information for one or more links of the route tree (the tile is checked to see if a newer version is available – see at least Fig. 4 and ¶ [0178]; i.e., an older version does not include updated traffic information; and 
requesting one or more additional tiles containing the traffic information for the one or more links of the route tree that fails to include traffic information (if a new version of the tile is available, then the tile is updated until no more tiles for checking remain – see at least Fig. 4 and ¶ [0179]-[0180]; system can determine that updates are needed and pull updates form a remote server – see at least ¶ [0142]).  

Regarding claim 6, Schunder further teaches:
receiving the one or more additional tiles containing the traffic information of the one or more links of the route tree that fails to include traffic information (if a new version of the tile is available, then the tile is updated until no more tiles for checking remain – see at least Fig. 4 and ¶ [0179]-[0180]); and 
updating the route based on at least one of the one or more additional tiles (once all tiles are updated, the system applies the tile data to the determined route to find the fastest route, or other optimization – see at least Fig. 4 and ¶ [0180]).  

Regarding claim 7, Schunder further teaches:
wherein the one or more tiles includes at least one of a tile identification number, a date of capture, a time of capture, a road specifications, or traffic information associated with each tile (road coordinates, road composition, road type, road class – see at least ¶ [0055]; traffic pattern data – see at least ¶ [0066]-[0069]; tile data versions and comprehensive numbering – see at least ¶ [0087]-[0091]).

Regarding claim 21, Abraham further teaches:
wherein the graph search is a bidirectional graph search algorithm (bidirectional Dijkstra algorithm – see at least ¶ [0023]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for advanced map information delivery, processing, and updating of Schunder to determine routes using a conventional method such as a bidirectional Dijkstra algorithm, as further taught by Abraham, to determine an optimal route between a destination and start location (Abraham at ¶ [0019], [0021]).

With respect to claims 8-9, 11-16, 18-20, and 22, please see the rejections above with respect to claims 1-2, 4-7, and 21, which are commensurate in scope to claims 8-9, 11-16, 18-20 and 22, with claims 1-2 and 4-7 being drawn to a method of determining route guidance, claims 8-9 and 11-14 being drawn to a corresponding apparatus, and claims 15-16 and 18-20 being drawn to a corresponding computer program product.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/             Primary Examiner, Art Unit 3666